UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): December 14, 2010 Lions Gate Entertainment Corp. (Exact name of registrant as specified in its charter) British Columbia, Canada 1-14880 N/A (State or other jurisdiction of (Commission (I.R.S. Employer incorporation or organization) File Number) Identification No.) 1055 West Hastings Street, Suite 2200 Vancouver, British Columbia, Canada V6E 2E9 and 2700 Colorado Avenue, Suite 200 Santa Monica, California 90404 (Address of principal executive offices) (Zip Code) (877) 848-3866 (Registrants telephone number, including area code) No Change (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item 5.07. Submission of Matters to a Vote of Security Holders 3 SIGNATURE 4 2 Item5.07 Submission of Matters to a Vote of Security Holders. On December 14, 2010, Lions Gate Entertainment Corp. (the Company) held its Annual General Meeting of Shareholders (the Annual Meeting) to consider and vote upon the election of each of the nominated directors to the Companys Board of Directors and on the re-appointment of Ernst & Young LLP as the Companys independent registered public accounting firm. For more information about the proposals considered and voted upon at the Annual Meeting, please see the Companys definitive Proxy Statement filed with the Securities and Exchange Commission on December 6, 2010. Of the 136,694,840 common shares outstanding and entitled to vote at the Annual Meeting, 128,232,583 common shares (or 93.81%) were represented in person or by proxy at the Annual Meeting. The shareholders voted to elect all of the Companys director nominees and approved the re-appointment of Ernst & Young LLP as the Companys independent registered public accounting firm. Thenumber of votes cast for or withheld from the election of each director and the number of votes cast for or against or abstaining from the other matter voted upon is also set forth below. The number of broker non-votes with respect to the election of each director and the other proposal, as applicable, is also set forth below. Thevoting results disclosed below arefinal and have been certified by IVS Associates, Inc., the independent Inspector of Elections. Number of Shares Number of Shares Broker Voted For Withheld Non-Votes Election of Directors Norman Bacal Michael Burns Arthur Evrensel Jon Feltheimer Frank Giustra Morley Koffman, Q.C. Harald Ludwig G.Scott Paterson Mark H. Rachesky, M.D. Daryl Simm Hardwick Simmons Phyllis Yaffe Jay Firestone 0 Michael Dornemann 53, 607,251 0 Christopher J. McGurk 0 Daniel A. Ninivaggi 0 Dr. Harold T. Shapiro 0 Number of Shares Number of Shares Number of Shares Broker Voted For Voted Against Abstained Non-Votes Approval of Appointment of Ernst & Young LLP 0 SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: December 17, 2010 LIONS GATE ENTERTAINMENT CORP. By: /s/ James Keegan Name: James Keegan Title: Chief Financial Officer 4
